Citation Nr: 0410587	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-14 373	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to receipt of additional disability compensation for a 
dependent as a school child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from April 1971 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran retired from active military service in April 
1995.

2.  The veteran submitted his original claim for disability 
compensation benefits in May 1995.  He reported receipt of retired 
pay on his claim form.

3.  The veteran was granted service connection for tinnitus and 
assigned a 10 percent disability rating in September 1995.  The 
veteran was notified that payments would be withheld from June 
1995 to September 1995 because of his receipt of military retired 
pay.

4.  The veteran submitted a claim for an increased rating/service 
connection in February 1998.  He also submitted evidence of the 
status of his dependents, to include a spouse and three children.

5.  The veteran's oldest son turned 18 in September 1997 and 
turned 23 in September 2002.

6.  The veteran was awarded additional disability compensation in 
October 1998 for a combined disability evaluation of 40 percent.

7.  The RO notified the veteran of his increased compensation in 
October 1998.  The veteran was advised that he was being paid 
additional compensation for his spouse and two children.  He was 
advised to submit evidence that his oldest son was attending 
school in order to receive additional compensation for him.

8.  Evidence of school attendance by the oldest son was received 
in September 2002.  

9.  The veteran's oldest son was added to the veteran's award in 
October 2002.  The date was made retroactive from March 1, 1998.  
The oldest son was removed from the award in September 2002 
because he turned 23.

10.  The veteran was not paid additional compensation for the 
addition of his oldest son to his award because he had received 
military retired pay during the period from March 1998 to 
September 2002.


CONCLUSION OF LAW

The veteran is not entitled to receipt of additional disability 
compensation for a child over 18 and attending school for the 
period when the veteran also received military retired pay.  38 
U.S.C.A. §§ 1115, 5304, 5305 (West 2002); 38 C.F.R. §§ 3.57, 
3.667, 3.700, 3.750 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from April 1971 to April 1995 
when he retired for years of service.  The veteran submitted his 
original claim for disability compensation benefits in May 1995.  
He identified his dependents as a spouse and three children at 
that time.  He also indicated that he was in receipt of retired 
pay.

The veteran was granted service connection for tinnitus and 
assigned a 10 percent disability rating in September 1995.  The 
veteran was notified of the rating action and informed that his VA 
disability compensation would be withheld for the period from June 
1995 to September 1995 because he was in receipt of military 
retired pay.  

The veteran submitted a claim for an increased rating/service 
connection in February 1998.  He also included documentation on 
the status of his dependents, to include marriage and birth 
certificates.  The information showed that the veteran's oldest 
son turned 18 in September 1997 and would be 23 in September 2002.

The veteran was awarded additional disability compensation by way 
of a rating decision dated in October 1998.  The veteran's 
combined disability evaluation was 40 percent.  The combined 
disability evaluation qualified the veteran to be paid additional 
amounts for his dependents.  The effective date of the increase 
was established as the date of claim in February 1998.  Payments 
would commence beginning March 1, 1998.

The RO notified the veteran of the rating action in October 1998.  
The letter informed the veteran that a portion of his increased 
award would be withheld from March 1, 1998, to November 1, 1998, 
because of his receipt of military retired pay.  The veteran was 
further informed that he was being paid additional benefits for 
his spouse and two children.  The veteran was told that he was not 
being paid for his oldest son, as additional evidence was required 
to show that the son was in school.

There is nothing further in the claims file until August 2002 when 
a letter was received from the veteran.  The veteran said that he 
had received a letter from the RO in St. Louis, Missouri, asking 
that he complete a VA Form 21-674, Request for Approval of School 
Attendance, for his second son who would turn 18 in September 
2002.  He said he later received a letter from the RO in Chicago 
that requested that the veteran provide the same information.  He 
reported that he called the VA 1-800 number and learned that he 
was credited with only two dependents.  

The Chicago RO wrote to the veteran in September 2002 and 
requested that he provide information on his marital status as 
well as any dependents over the age of 18 and attending school.

The veteran responded in September 2002 with current VA Forms 21-
674 for his two sons.  He also included a copy of a VA Form 21-674 
for his oldest son that was dated November 24, 1998.

The Chicago RO notified the veteran that the 21-674 for his oldest 
son was not received until September 2002 and that benefits could 
not be paid because the son turned 23 that same month.  An 
increase in benefits was awarded based on the second son's being 
18 and attending school.

The Chicago RO issued a new determination in October 2002.  The 
veteran's oldest son was added to the veteran's award, effective 
from March 1, 1998, the effective date for payment of the 40 
percent disability evaluation.  However, actual payment for the 
addition was withheld from November 1998 until September 2002 when 
the oldest son turned 23 and was removed from the award.  The 
Chicago RO's letter explained that the veteran was being paid for 
a spouse and three children effective from March 1, 1998.  The 
letter further explained that the RO was required to withhold the 
increase for his oldest son because the veteran had received 
military retired pay during the period for the award.  Finally, 
the veteran was informed that because he could not receive both VA 
compensation and military retired pay for the same period, no 
retroactive payments would be made.

The veteran submitted his notice of disagreement in January 2003.  
He noted that he had submitted the requested VA Form 21-674 in 
November 1998 as he was requested.  He thought that additional 
payment for his son was included in disability compensation when 
he was paid at the 40 percent level.  The veteran conceded that he 
could not be paid both VA disability compensation and military 
retired pay for the same period.  However, the veteran felt that 
an adjustment to his retired pay should be made so that he could 
then be paid in tax-free benefits.  

The veteran was issued a statement of the case (SOC) in April 2003 
that explained that the veteran could not be paid additional 
disability compensation for his oldest son.  The SOC explained 
that this was because he had received military retired pay that 
exceeded the monthly amount of the additional disability 
compensation he would have been paid for the oldest son.  Any 
payment of additional disability compensation for the oldest son 
as a school child would be a duplication of benefits.

The veteran submitted his substantive appeal in May 2003.  The 
veteran again stated that he understood that he could not receive 
dual payments.  His contention was that his retired pay should be 
adjusted for the payments received from March 1998 to September 
2002 and that he should receive the increased VA disability 
compensation for that period.

The veteran testified at a Travel Board hearing in October 2003.  
The veteran provided a chronology of events beginning with his 
initial claim in 1995.  He said that he was awarded a 40 percent 
disability rating in October 1998 that was effective from March 
1998.  At that time his oldest son was 19 and was enrolled in 
school.  It was his understanding that he had never received any 
type of compensation for his oldest son being added to his award 
as a child in school.  The veteran said that VA sent him a form to 
complete for his oldest son to show that he was in school and that 
he mailed the form back to VA.  He said that he had a copy of the 
form but no record that VA ever received it.  He felt that this 
was the beginning of the problem.  The veteran went on to explain 
that he had received five years of payment of his military retired 
pay rather than compensation for his oldest son as additional VA 
disability compensation.  The difference was that the VA 
compensation would have been tax-free.  He acknowledged that his 
son had been put on his award, effective from March 1998, but he 
never received any additional VA compensation as a result.

Subsequent to his hearing the veteran submitted a chronology of 
events for the period from May 1995 to October 2003.  He 
chronicled actions taken by himself and VA in regard to his 
several claims.

II.  Analysis

The veteran retired from active military service in April 1995.  
He received military retired pay effective from May 1, 1995.

Any veteran entitled to receive retirement pay based on military 
service may not receive such pay concurrently with VA compensation 
benefits.  A veteran may receive VA compensation upon filing with 
the service department concerned a waiver of so much of his or her 
retirement pay as is equal in amount to the compensation to which 
he or she is entitled.  In the absence of a specific statement to 
the contrary, the filing of an application for compensation by a 
veteran entitled to retirement pay constitutes such a waiver.  38 
U.S.C.A. §§ 5304, 5305 (2002); 38 C.F.R. § 3.750(a), (c) (2003).

An additional amount of compensation may be payable for a spouse 
and children where a veteran is entitled to compensation based on 
disability evaluated as 30 percent or more disabling.  38 U.S.C.A. 
§ 1115 (West 2002); 38 C.F.R. § 3.4 (b)(2) (2003).

VA regulations provide that additional pension or compensation may 
be paid from a child's 18th birthday based upon school attendance 
if the child was at that time pursuing a course of instruction at 
an approved school and a claim for such benefits is filed within 
one year from the child's 18th birthday.  38 U.S.C.A. § 1115; 38 
C.F.R. §§ 3.57(a)(iii), 3.667(a) (2003).  Thus a veteran may be 
paid an amount for a child over 18 and in school that exceeds the 
amount that is paid for a child under 18.

In this case the veteran submitted his original disability 
compensation benefit claim in May 1995.  He reported receipt of 
military retired pay at that time.  VA has interpreted such 
reporting on the VA Form 21-526 to constitute a waiver of the 
receipt of military retired pay in the absence of any contrary 
statement by the veteran.

The veteran became entitled to additional compensation for his 
spouse and two of his children when he was granted a combined 
disability compensation rate of 40 percent in October 1998.  The 
effective date of payment for the additional compensation was 
March 1, 1998.  Two of the veteran's children were younger than 18 
at the time and the additional compensation level was limited to 
that category for the children.

The veteran's oldest son was 19 at the time of the award in 
October 1998, and 18 at the time of the effective date of payment 
in March 1998.  The veteran was notified that additional 
compensation for a child over 18 and attending school could not be 
paid for the oldest son because there was no evidence of him 
attending school.  The veteran was informed that he should submit 
the necessary documentation in order to receive additional 
compensation for a child over 18 and attending school.

There is nothing in the claims file after the October 1998 letter 
to the veteran until his letter of August 2002.  The veteran's 
letter was the first indication from him that there could be a 
problem in regard to additional compensation based on his oldest 
son's school attendance.

The veteran later submitted a copy of a VA Form 21-674, dated in 
November 1998, that said the veteran's oldest son was attending 
college from August 1998 and had an expected graduation date of 
June 2002.

The Chicago RO accepted the veteran's VA Form 21-674 from November 
1998.  The veteran's oldest son was added to his award in October 
2002, effective from March 1, 1998, and terminating in September 
2002 to coincide with the son's 23rd birthday.  However, as noted 
above, the actual payment of the additional compensation was not 
made because the veteran had already received retired pay for the 
entire period covered by the award.

The veteran acknowledges that he cannot receive dual compensation 
for the period.  He desires that the Defense Financing and 
Accounting Service (DFAS) adjust his military retired pay 
accordingly so that he can receive the nontaxable VA compensation 
for the period of the award.  

The Board has reviewed the evidence of record.  The veteran was 
not immediately authorized additional disability compensation for 
his oldest son because he was required to submit proof that his 
son was attending school.  The veteran asserts that he submitted 
the required certification in November 1998.  However, a copy of 
the certification was not received until 2002.  

The RO added the veteran's son to his award as a child over 18 and 
attending school in October 2002.  The award was made retroactive 
to March 1998 and effective to September 2002.  Thus the veteran 
received the award for the addition of the oldest son.  The 
payments were withheld by VA because the veteran had received 
military retired pay for the same period.  The veteran was 
compensated during the entire period from Mach 1998 to September 
2002, just not at a rate which included payment for his son as 
part of his tax-free VA compensation rather than as taxable 
military retired pay.

The Board understands and appreciates the veteran's contentions in 
this case.  Unfortunately, the Board is unaware of any legal 
authority that would permit it to order an action to have DFAS 
recalculate his retired pay and then have VA pay him an amount of 
compensation.  The additional compensation for his oldest son was 
withheld from the veteran in accordance with the law that 
prohibits receipt of VA disability compensation and military 
retired pay for the same period.  

As the VA General Counsel has said, "[i]t is well established that 
an agency's authority is limited to that expressly provided by 
statute . . .and that money may be paid from the Federal Treasury 
only in the manner expressly authorized by statute."  See 
VAOPGCPREC 35-97,  8.  (citations omitted).  Nevertheless, the 
veteran's arguments could be viewed as a request for equitable 
relief in this case.  The Board is bound by the law in such 
matters, and is without authority to grant benefits on an asserted 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104(a) (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that payments of money from the United States Treasury 
are limited to those authorized by statute, regardless of the 
equities involved.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 496 
U.S. 414, 426 (1990).  Any request for equitable relief must be 
addressed to the Secretary.  38 U.S.C.A. § 503; 38 C.F.R. § 2.7 
(2003).

The veteran argues for a benefit that is not permitted under the 
law.  He has cited to no authority to support his contentions 
other than his own conclusion as to how he should be paid his 
disability compensation.  There is no legal merit to his argument 
and his claim is therefore denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).

The Board recognizes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)) now affects the manner in which most claims are 
adjudicated by VA.  Nevertheless, in cases such as this one, where 
the disposition of the claim turns on the law and not on the 
facts, further action under the VCAA is not required.  See Smith 
(Claudus) v. Gober, 14 Vet. App. 227, 230 (2000); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  


ORDER

The claim for receipt of additional compensation for a dependent 
as a school child is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



